DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on January 28, 2021, is accepted.
Claims 1 – 20 are being considered on the merits.

Drawings
The drawings, filed on January 28, 2021, are accepted.

Specification
The specification, filed on January 28, 2021, is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9 – 15, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20220182232 A1 to Marson et al., (hereinafter, “Marson”) in view of US 20180241561 A1 to Albertson et al., (hereinafter, “Albertson”).
Regarding claim 1, Marson teaches a method comprising: using the available resources: evaluating keys associated with a storage system to identify an oldest key; [Marson, para. 19 discloses The update encryption engine bank 216B positioned within the trust boundary helps updating memory blocks by encrypting stored data with a newer key. A newer key refers to a key that was generated subsequent to (i.e., at a later time than) the time of generation of a particular key (e.g., the currently used key). Note that the selected newer key should be more recent than the key currently being used, but does not have to be the newest generated key. The update encryption engine bank 216B can ensure that the oldest key in the key data structure gets dropped to make room for a newer key.] identifying data stored in the storage system that is encrypted with the oldest key; [Marson, para. 22 discloses one or more memory blocks that are encrypted with the oldest key are identified. This operation can be performed by the update encryption engine to facilitate the inline encryption engine. A key map (e.g., key map 212B) may be used to identify the one or more memory blocks that are encrypted with the oldest key. In some implementations, the key map can be maintained (e.g., created and/or updated) by the memory encryption device 110.] and rekeying the identified data with a newest key. [Marson, para. 25 discloses a key is selected from the key data structure that is newer than (i.e., generated subsequent to) the oldest key (i.e., the key generated earlier than any other key included in the key data structure). As mentioned before, the selected key should be newer than the oldest key, but not necessarily the most recently generated key. A random process (based on a random key selection regardless of how many times each key is being reused) or weighted random process (based on a random key selection that considers how many times each key is being reused) may be used to select a newer key from the key data structure. Para. 26 discloses the decrypted data is re-encrypted with the newer key. Optionally, a MAC can also be computed by using an authenticated encryption protocol (e.g., AES GCM).], but Marson does not teach determining that resources are available in a storage system and are not used by other workloads.
However, Albertson does teach determining that resources are available in a storage system and are not used by other workloads. [Albertson, para. 17 discloses modification of existing encryption keys may be associated with availability issues with respect to both the modified encryption key (e.g., offline systems may not be updated at the same time) as well as the encrypted data (e.g., data may be unavailable during re-encryption). Accordingly, aspects of the disclosure relate to utilizing a local encryption key generated and maintained independently for each node in a cluster. When an update to a set of replicated data is required, a new temporary key may be created to encrypt and send the set of replicated data to other nodes in the cluster. Usage of local keys for each node in a cluster may reduce key sharing between nodes (e.g., promoting encryption key security), facilitate data availability (e.g., the set of replicated data may remain available on at least one node during re-encryption), and streamline encryption key update flexibility (e.g., encryption keys may be updated independently).]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Albertson’s system with Marson’s system, with a motivation to maintain continuous availability of the set of replicated data (e.g., so that at least one copy of the set of replicated data is available for access at all times). Generally, encrypting can include encoding, scrambling, converting, or otherwise enciphering the first copy of the set of replicated data in the first encryption temporal window. The first encryption temporal window may include a time frame, period, duration, or span during which encryption of the first copy of the set of replicated data occurs. [Albertson, para. 78]

As per claim 2, modified Marson teaches the method of claim 1, wherein rekeying the identified data with a newest key includes: decrypting the identified data with the oldest key; [Marson, para. 23 discloses the data from the identified memory blocks (that are encrypted with the oldest key) is read by the inline encryption engine. Para. 24 discloses the data read from the memory block(s) is decrypted using information stored in the key map and the key table (e.g., accessing the key map using the address of the memory location of the data to identify an appropriate key stored in the key table).] encrypting the decrypted data with the newest key; [Marson, para. 26 discloses the decrypted data is re-encrypted with the newer key. Optionally, a MAC can also be computed by using an authenticated encryption protocol (e.g., AES GCM).] and writing the newly encrypted data to storage [Marson, para. 27 discloses the re-encrypted data (and the MAC, if computed at operation 360) is written to the memory block. Optionally, the key map 212B is updated by the inline memory encryption engine.]

As per claim 3, modified Marson teaches the method of claim 2, further comprising encrypting new data added to the storage system with the newest key. [Marson, para. 19 discloses The update encryption engine bank 216B positioned within the trust boundary helps updating memory blocks by encrypting stored data with a newer key. A newer key refers to a key that was generated subsequent to (i.e., at a later time than) the time of generation of a particular key (e.g., the currently used key). Note that the selected newer key should be more recent than the key currently being used, but does not have to be the newest generated key. The update encryption engine bank 216B can ensure that the oldest key in the key data structure gets dropped to make room for a newer key. It can also ensure that the key data structure remains at a fixed size, i.e., the key data structure does not store more than a predetermined maximum number of keys. To keep the fixed size, the key data structure may be populated in a First-In-First-Out (FIFO) manner. The update encryption engine bank 216B may operate in the background in tandem with the inline encryption engine bank 216A (e.g., in parallel to the operation of the inline encryption engine bank 216A).]

As per claim 4, modified Marson teaches the method of claim 1, further comprising asynchronously introducing a new key into the storage system, wherein the newest key is the latest key used to encrypt new data and used to rekey data and a status of the previous latest key is changed to current, wherein no further data is encrypted with the previous latest key. [Marson, para. 19 discloses the update encryption engine bank 216B positioned within the trust boundary helps updating memory blocks by encrypting stored data with a newer key. A newer key refers to a key that was generated subsequent to (i.e., at a later time than) the time of generation of a particular key (e.g., the currently used key). Note that the selected newer key should be more recent than the key currently being used, but does not have to be the newest generated key. The update encryption engine bank 216B can ensure that the oldest key in the key data structure gets dropped to make room for a newer key. It can also ensure that the key data structure remains at a fixed size, i.e., the key data structure does not store more than a predetermined maximum number of keys. To keep the fixed size, the key data structure may be populated in a First-In-First-Out (FIFO) manner. The update encryption engine bank 216B may operate in the background in tandem with the inline encryption engine bank 216A (e.g., in parallel to the operation of the inline encryption engine bank 216A).]

As per claim 5, modified Marson teaches the method of claim 2, further comprising deleting the oldest key once all data encrypted with the oldest key has been rekeyed. [Marson, para. 29 discloses the update encryption engine ensuring that the oldest key of the key data structure is not currently in use to encrypt an external memory block. The method then advances to operation 420, where the update encryption engine eliminates the oldest key from the key data structure.]

As per claim 9, modified Marson teaches the method of claim 1, further comprising crypto-erasing a subset of data encrypted with a specific key by rekeying all data encrypted with the specific key except the subset of data with the latest key and deleting the specific key. [Marson, para. 22 discloses one or more memory blocks that are encrypted with the oldest key are identified. This operation can be performed by the update encryption engine to facilitate the inline encryption engine. A key map (e.g., key map 212B) may be used to identify the one or more memory blocks that are encrypted with the oldest key. In some implementations, the key map can be maintained (e.g., created and/or updated) by the memory encryption device 110. Para. 23 discloses the data from the identified memory blocks (that are encrypted with the oldest key) is read by the inline encryption engine. During reading, the inline encryption engine can read the key map (e.g. key map 212B in FIG. 2) to determine which key is currently used to encrypt the memory block. If a MAC is also currently written in the identified memory block, then the inline encryption engine can read the MAC as well. Para. 24 discloses the data read from the memory block(s) is decrypted using information stored in the key map and the key table (e.g., accessing the key map using the address of the memory location of the data to identify an appropriate key stored in the key table). If a MAC was read at operation 330, then prior to decrypting, the inline encryption engine can check whether the MAC is valid (e.g., by comparing the MAC read from the retrieved data with a previously stored value). para. 26 discloses the decrypted data is re-encrypted with the newer key.]

As per claim 10,  modified Marson teaches the method of claim 1, wherein the data includes a plurality of data sets, further comprising mapping each of the data sets to a different key. [Marson, para. 22 discloses one or more memory blocks that are encrypted with the oldest key are identified. This operation can be performed by the update encryption engine to facilitate the inline encryption engine. A key map (e.g., key map 212B) may be used to identify the one or more memory blocks that are encrypted with the oldest key. In some implementations, the key map can be maintained (e.g., created and/or updated) by the memory encryption device 110. Para. 24 discloses the data read from the memory block(s) is decrypted using information stored in the key map and the key table (e.g., accessing the key map using the address of the memory location of the data to identify an appropriate key stored in the key table). If a MAC was read at operation 330, then prior to decrypting, the inline encryption engine can check whether the MAC is valid (e.g., by comparing the MAC read from the retrieved data with a previously stored value). Para. 26 discloses the decrypted data is re-encrypted with the newer key. Optionally, a MAC can also be computed by using an authenticated encryption protocol (e.g., AES GCM).]

	Regarding claim 11 – 15, they recite features similar to features within claims 1 – 5, therefore, they are rejected in a similar manner.

Regarding claim 18 – 19, they recite features similar to features within claims 9 – 10, therefore, they are rejected in a similar manner.

Claims 6 – 8, 16 – 17, and 20are rejected under 35 U.S.C. 103 as being unpatentable over US 20220182232 A1 to Marson et al., (hereinafter, “Marson”) in view of US 20180241561 A1 to Albertson et al., (hereinafter, “Albertson”) in further view of US 20180096164 A1 to Dageville et al., (hereinafter, “Dageville”).
Regarding claim 6, modified Marson teaches the method of claim 1, but modified Marson does not teach further comprising determining a maximum age for each of the keys and if a specific key reaches the maximum age, rekeying data associated with specific key, wherein rekeying data may be given a priority with respect to write operations in the storage system.
However, Dageville does teach further comprising determining a maximum age for each of the keys and if a specific key reaches the maximum age, rekeying data associated with specific key, [Dageville, para. 40 discloses the key status component 512 is configured to determine an age of an encryption key. If the encryption key is older than a threshold (such as a few months, a year, or other configurable threshold), the key status component 512 may trigger generation of a new key and/or the rekeying of corresponding data (e.g., by the key generation component 502, encryption component 504, and atomicity component 506). If an encryption key is not older than the threshold, nothing changes and the key can continue to be used. The key status component 512 may run key status checks on a periodic basis to ensure that keys are not outdated. For example, ongoing checks for outdated keys could be done hourly, daily, weekly, monthly, etc.] wherein rekeying data may be given a priority with respect to write operations in the storage system. [Dageville, para. 9 discloses data may be encrypted after receipt using a corresponding encryption key to place the data in an encrypted state. As another example, some stored data may already be stored in an encrypted state and needs to be rekeyed. For example, an updated key may be applied periodically to improve security. However, during an encryption process, including a re-keying process, the files or data being encrypted may be locked or inaccessible. In situations where a large amount of data is being encrypted, users may experience down time in that they are blocked from accessing the data and may experience delays or errors in running queries.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Dageville’s system with modified Marson’s system, with a motivation to increase security for customer data by requiring that the keys used to encrypt data are updated on a periodic basis, such as every year, every month, every week, every day or at some other periodic basis. [Dageville, para. 40] 

As per claim 7, modified Marson teaches the method of claim 6, further comprising allocating resources to rekey the data associated with the specific key. [Marson, para. 25 discloses a key is selected from the key data structure that is newer than (i.e., generated subsequent to) the oldest key (i.e., the key generated earlier than any other key included in the key data structure). As mentioned before, the selected key should be newer than the oldest key, but not necessarily the most recently generated key. A random process (based on a random key selection regardless of how many times each key is being reused) or weighted random process (based on a random key selection that considers how many times each key is being reused) may be used to select a newer key from the key data structure. Para. 26 discloses the decrypted data is re-encrypted with the newer key. Optionally, a MAC can also be computed by using an authenticated encryption protocol (e.g., AES GCM).]
	
	Regarding claim 8, modified Marson teaches the method of claim 1, but modified Marson does not teach further comprising prioritizing rekeying operations when multiple data sets are rekeyed.
	However, Dageville does teach further comprising prioritizing rekeying operations when multiple data sets are rekeyed. [Dageville, para. 32 discloses it may be necessary that the changes for one or more keys, data files, or tables be performed atomically. For example, the encryption changes may proceed in two stages. The first stage may include a preparation stage in which one or more new keys are generated, and one or more files are created using the one or more new keys. When the first stage is finished and all the data is ready, the second stage may include the atomicity component 506 causing usage of data to be switched from the old data and any old keys to the new data and any new keys. Para. 33 discloses the query processing component 508 is configured to process database queries. The query processing component 508 may allow processing of data queries during or in parallel to the encryption or rekeying operations performed by the key generation component 502, encryption component 504, and/or the atomicity component 506. In one embodiment, the query processing component 508 performs queries against an old set of data (e.g., un-encrypted files or files using an old encryption key) while new keys or data is being generated.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Dageville’s system with modified Marson’s system, with a motivation to increase security for customer data by requiring that the keys used to encrypt data are updated on a periodic basis, such as every year, every month, every week, every day or at some other periodic basis. [Dageville, para. 40] 

Regarding claim 16 – 17, they recite features similar to features within claims 6 – 8, therefore, they are rejected in a similar manner.

Regarding claim 20, modified Marson teaches the non-transitory storage medium of claim 19, but modified Marson does not teach further comprising mapping using extents, inline metadata, external metadata, or N-way associative mapping. 
However, Dageville does teach further comprising mapping using extents, inline metadata, external metadata, or N-way associative mapping. [Dageville, para. 13 discloses The background job then modifies a mapping table in the metadata store to point a database table to the new set of data files. This modification of which files are pointed to happens atomically. If a customer query, such as the first customer query, is executed before the background job finishes (e.g., finishes modification of where the table points), the customer query will read data from the first set of data files. Para. 18 discloses the metadata store 202, the key store 204, and the data file store 206 work together to process the query and/or provide a response. For example, a customer query that selects all information in database table T1 may be received by the database system 102. When the processing engine 110 executes the customer query, it may reference information stored in the metadata store 202. The metadata store 202 maintains the mapping of a database table T1 to data files F1 and F2 in the data files store 206. The processing engine 110 uses that information to read files F1 and F2. If the files F1 and F2 are encrypted, the processing engine 110 may retrieve the encryption key K1 from the encryption key store 204.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Dageville’s system with modified Marson’s system, with a motivation to increase security for customer data by requiring that the keys used to encrypt data are updated on a periodic basis, such as every year, every month, every week, every day or at some other periodic basis. [Dageville, para. 40] 

Conclusion
Pertinent prior art made of record however not replied upon includes:
US 20160239674 A1 to Bao et al.
“A device may provide an upload request to upload a file. The device may receive, based on the upload request, a unique identifier associated with the device. The device may obtain a file key for encrypting the file and a security key for encrypting the file key. The security key may be obtained based on the unique identifier. The device may encrypt the file, using the file key, to create an encrypted file. The device may encrypt the file key, using the security key, to create an encrypted file key. The device may provide the encrypted file and the encrypted file key for storage by a storage device.”
US 20190095651 A1 to Yokoi et al.
“A computer system includes a processor, a volatile storage device that stores a program to be executed by the processor, and a plurality of nonvolatile storage devices that store data. Each of the plurality of nonvolatile storage devices holds a first encryption key for encrypting and decrypting first data. Each nonvolatile storage device in the plurality of nonvolatile storage devices transfers the first data to another nonvolatile storage device in the plurality of nonvolatile storage devices in an encrypted or unencrypted state determined according to a predetermined rule.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434